UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-31826 CENTENE CORPORATION (Exact name of registrant as specified in its charter) Delaware 42-1406317 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 7700 Forsyth Boulevard St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (314) 725-4477 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). T Yes £ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filerT Accelerated filer£ Non-accelerated filer£ (do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT As of April 12, 2012, the registrant had 51,464,001 shares of common stock outstanding. CENTENE CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 (unaudited) 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 2 Consolidated Statement of Comprehensive Earnings for the Three Months Ended March 31, 2012 and 2011 (unaudited) 3 Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II Other Information Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 22 Signatures 23 Table of Contents CAUTIONARY STATEMENT ON FORWARD-LOOKING STATEMENTS All statements, other than statements of current or historical fact, contained in this filing are forward-looking statements.We have attempted to identify these statements by terminology including “believe,” “anticipate,” “plan,” “expect,” “estimate,” “intend,” “seek,” “target,” “goal,” “may,” “will,” “should,” “can,” “continue” and other similar words or expressions in connection with, among other things, any discussion of future operating or financial performance.In particular, these statements include statements about our market opportunity, our growth strategy, competition, expected activities and future acquisitions, investments and the adequacy of our available cash resources.These statements may be found in the various sections of this filing, including those entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and Part II, Item 1A.“Risk Factors.”Readers are cautioned that matters subject to forward-looking statements involve known and unknown risks and uncertainties, including economic, regulatory, competitive and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions. All forward-looking statements included in this filing are based on information available to us on the date of this filing and we undertake no obligation to update or revise the forward-looking statements included in this filing, whether as a result of new information, future events or otherwise, afterthe date of this filing.Actual results may differ from projections or estimates due to a variety of important factors, including: · our ability to accurately predict and effectively manage health benefits and other operating expenses; · competition; · membership and revenue projections; · timing of regulatory contract approval; · changes in healthcare practices; · changes in federal or state laws or regulations, including the Patient Protection and Affordable Care Act and the Health Care and Education Affordability Reconciliation Act and any regulations enacted thereunder; · inflation; · provider contract changes; · new technologies; · reduction in provider payments by governmental payors; · major epidemics; · disasters and numerous other factors affecting the delivery and cost of healthcare; · the expiration, cancellation or suspension of our Medicaid managed care contracts by state governments; · availability of debt and equity financing, on terms that are favorable to us; and · general economic and market conditions. Table of Contents PART I FINANCIAL INFORMATION ITEM 1. Financial Statements. CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Premium and related receivables Short-term investments Other current assets Total current assets Long-term investments Restricted deposits Property, software and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical claims liability $ $ Accounts payable and accrued expenses Unearned revenue Current portion of long-term debt Total current liabilities Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $.001 par value; authorized 100,000,000 shares; 54,214,037 issued and 51,458,501 outstanding at March 31, 2012, and 53,586,726 issued and 50,864,618 outstanding at December 31, 2011 54 54 Additional paid-in capital Accumulated other comprehensive income: Unrealized gain on investments, net of tax Retained earnings Treasury stock, at cost (2,755,536 and 2,722,108 shares, respectively) ) ) Total Centene stockholders’ equity Noncontrolling interest ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 1 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) (Unaudited) Three Months EndedMarch 31, Revenues: Premium $ $ Service Premium and service revenues Premium tax Total revenues Expenses: Medical costs Cost of services General and administrative expenses Premium tax expense Total operating expenses Earnings from operations Other income (expense): Investment and other income Interest expense ) ) Earnings from operations, before income tax expense Income tax expense Net earnings Noncontrolling interest ) ) Net earnings attributable to Centene Corporation $ $ Net earnings per common share attributable to Centene Corporation: Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted average number of common shares outstanding: Basic Diluted The accompanying notes to the consolidated financial statements are an integral part of these statements. 2 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE EARNINGS (In thousands) (Unaudited) Three Months Ended March 31, Net earnings $ $ Reclassification adjustment, net of tax 28 Change in unrealized gains on investments, net of tax ) Other comprehensive earnings ) Comprehensive earnings Comprehensive earnings attributable to the noncontrolling interest ) ) Comprehensive earnings attributable to Centene Corporation $ $ The accompanying notes to the consolidated financial statements are an integral part of this statement. 3 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (In thousands, except share data) (Unaudited) Three Months Ended March 31, 2012 ­ Centene Stockholders’ Equity Common Stock Treasury Stock $.001 Par Value Shares Amt Additional Paid-in Capital Accumulated Other Comprehensive Income Retained Earnings $.001 Par Value Shares Amt Non controlling Interest Total Balance, December 31, 2011 $ 54 $ Comprehensive Earnings: Net earnings — Change in unrealized investment gain, net of $309 tax — Total comprehensive earnings Common stock issued for employee benefit plans — Common stock repurchases — ) Stock compensation expense — Excess tax benefits from stock compensation — Balance, March 31, 2012 $ 54 $ ) $ The accompanying notes to the consolidated financial statements are an integral part of this statement. 4 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities Depreciation and amortization Stock compensation expense Deferred income taxes (700 ) Changes in assets and liabilities Premium and related receivables (120,784 ) Other current assets (10,723 ) (1,636 ) Other assets Medical claims liabilities Unearned revenue Accounts payable and accrued expenses (60,826 ) Other operating activities (1,078 ) Net cash (used in) provided by operating activities (32,096 ) Cash flows from investing activities: Capital expenditures (14,980 ) (16,882 ) Purchases of investments (255,212 ) (40,423 ) Sales and maturities of investments Net cash used in investing activities (120,851 ) (11,978 ) Cash flows from financing activities: Proceeds from exercise of stock options Proceeds from borrowings — Payment of long-term debt (795 ) (152,577 ) Excess tax benefits from stock compensation Common stock repurchases (1,509 ) (402 ) Debt issue costs — (6,105 ) Net cash provided by (used in) financing activities (24,134 ) Net (decrease) increase in cash and cash equivalents (140,700 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplemental disclosure of non-cash investing and financing activities: Capital expenditures $ $ The accompanying notes to the consolidated financial statements are an integral part of these statements. 5 Table of Contents CENTENE CORPORATION AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share data) (Unaudited) 1. Basis of Presentation The accompanying interim financial statements have been prepared under the presumption that users of the interim financial information have either read or have access to the audited financial statements included in the Form 10-K for the fiscal year ended December 31, 2011.The unaudited interim financial statements herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, footnote disclosures, which would substantially duplicate the disclosures contained in the December 31, 2011 audited financial statements, have been omitted from these interim financial statements where appropriate.In the opinion of management, these financial statements reflect all adjustments, consisting only of normal recurring adjustments, which are necessary for a fair presentation of the results of the interim periods presented. Certain 2011 amounts in the consolidated financial statements have been reclassified to conform to the 2012 presentation. These reclassifications have no effect on net earnings or stockholders’ equity as previously reported. The Company reclassified certain Medical Costs and General & Administrative Expenses beginning with its financial results for the year ended December 31, 2011, as well as prior periods to conform to the current presentation, to more closely align to the National Association of Insurance Commissioners definition.For the three months ended March 31, 2011, the net impact of the reclassification increased Medical Costs and decreased General & Administrative Expense by $21,493. 2. Short-term and Long-term Investments and Restricted Deposits Short-term and long-term investments and restricted deposits by investment type consist of the following: March 31, 2012 December 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. Treasury securities and obligations of U.S. government corporations and agencies $ $ $ ) $ ) $ Corporate securities (403 ) (751 ) Restricted certificates of deposit — Restricted cash equivalents — Municipal securities: General obligation — (26 ) Pre-refunded — — Revenue (4 ) (34 ) Variable rate demand notes — Asset backed securities (25 ) (17 ) Cost and equity method investments — Life insurance contracts — Total $ $ $ ) $ ) $ The Company’s investments are classified as available-for-sale with the exception of life insurance contracts and certain cost and equity method investments.The Company’s investment policies are designed to provide liquidity, preserve capital and maximize total return on invested assets with the focus on high credit quality securities.The Company limits the size of investment in any single issuer other than U.S. treasury securities and obligations of U.S. government corporations and agencies.As of March 31, 2012, 39% of the Company’s investments in securities recorded at fair value that carry a rating by Moody’s or S&P were rated AAA, 72% were rated AA- or higher, and 99% were rated A- or higher.At March 31, 2012, the Company held certificates of deposit, life insurance contracts and cost and equity method invesments which did not carry a credit rating. The fair value of available-for-sale investments with gross unrealized losses by investment type and length of time that individual securities have been in a continuous unrealized loss position were as follows: March 31, 2012 December 31, 2011 Less Than 12 Months 12 Months or More Less Than 12 Months 12 Months or More Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value U.S. Treasury securities and obligations of U.S. government corporations and agencies $ ) $ $
